COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





EX PARTE:  THOMAS L. VARKONYI,

                            Relator.


§

§

§

§

§



No. 08-05-00275-CR

AN ORIGINAL 

HABEAS CORPUS PROCEEDING 






MEMORANDUM OPINION
            Thomas L. Varkonyi has filed an application for a writ of habeas corpus, seeking release
from jail, rescission of the trial court’s bench warrant from his failure to appear, and restoration
of his original bond or in the alternative release on his own recognizance.  This Court does not
have original habeas jurisdiction in criminal matters.  See Ater v. Eighth Court of Appeals, 802
S.W.2d 241, 243 (Tex. Crim. App. 1991); Ex parte Hearon, 3 S.W.3d 650, 650 (Tex. App.--Waco 1999, orig. proceeding); Dodson v. State, 988 S.W.2d 833, 835 (Tex. App.--San Antonio
1999, no pet.); Ex parte Hawkins, 885 S.W.2d 586, 588 (Tex. App.--El Paso 1994, orig.
proceeding).  Therefore, the application for a writ of habeas corpus is dismissed for lack of
jurisdiction.
 
                                                                        RICHARD BARAJAS, Chief Justice
August 18, 2005

Before Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)